Title: From George Washington to David Ramsay, 5 April 1786
From: Washington, George
To: Ramsay, David



Sir,
Mount Vernon 5th April 1786.

I pray you to accept my best acknowledgments of your letter of the 22d of Feby, & thanks for the history of the revolution of South Carolina, with which you have been so good as to present me. From what I have heard of its merits, I anticipate much pleasure in the perusal of the work.
It is to be regretted that your local situation did not allow you, with convenience, to take a more comprehensive view of the war.

My gratitude for the favourable sentiments you have been pleased to express for me is due, and with esteem & respect I have the honor to be &c.

G: Washington

